72 So. 3d 786 (2011)
Raymond Glenn BARNETT, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-3606.
District Court of Appeal of Florida, Fifth District.
October 14, 2011.
James S. Purdy, Public Defender, and Noel A. Pelella, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Megan Saillant, Assistant Attorney General, Daytona Beach, for Appellee.
*787 PER CURIAM.
Barnett appeals from a restitution order, contending that the trial court erred by applying the wrong measure of damages in determining the amount of restitution to be paid for the victim's damaged and destroyed property. We agree. Absent special circumstances, the correct measure of damages is fair market value, not replacement value. See J.D.H. v. State, 931 So. 2d 241 (Fla. 5th DCA 2006); Walters v. State, 888 So. 2d 150 (Fla. 5th DCA 2004); Ibrahim v. State, 866 So. 2d 749 (Fla. 5th DCA 2004); J.F.H. v. State, 849 So. 2d 1151 (Fla. 5th DCA 2003).
REVERSED AND REMANDED FOR NEW RESTITUTION HEARING.
MONACO, EVANDER and COHEN, JJ., concur.